Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 1 of 39




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-21173-CIV-O=SULLIVAN
                             Case No. 18-23585-CIV-O’SULLIVAN

                                          [CONSENT]

   JOSE RODRIGUEZ and
   MARCEE K. RODRIGUEZ,

          Plaintiffs,

   v.

   GEOVERA SPECIALTY
   INSURANCE COMPANY,

        Defendant.
   ________________________________/

                                            ORDER

          THIS MATTER is before the Court on the Plaintiffs Jose Rodriguez’s and Marcee

   K. Rodriguez’s Verified Motion to Determine Amount of Attorneys’ Fees and Costs, for

   Lodestar Multiplier, and for Entitlement to Prejudgment Interest (DE# 161 in Case No.

   18-cv-23585-JJO; DE# 138 in Case No. 19-cv-21173-JJO, 5/13/20).

                                        BACKGROUND

          This matter stems from two breach of contract actions brought by Jose

   Rodriguez and Marcee K. Rodriguez (collectively, “plaintiffs”) against their homeowner’s

   insurance carrier, GeoVera Specialty Insurance Company (hereinafter “defendant”). The

   cases were consolidated and on February 26, 2020, the jury returned a verdict in favor

   of the plaintiffs in both cases in the total amount of $111,087.63. See Verdict Form (DE#

   119 in Case No. 19-cv-21173-JJO; DE# 142 in Case No. 18-cv-23585-JJO, 2/27/20).

   Consistent with the jury’s verdict, the Court entered a final judgment in favor of the
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 2 of 39




   plaintiffs and against the defendant on the same day. See Final Judgment (DE# 113 in

   Case No. 19-cv-21173-JJO; DE# 136 in Case No. 18-cv-23585-JJO, 2/26/20).

          On March 24, 2020, the plaintiffs filed a motion to tax costs in the amount of

   $59,788.87. See Plaintiffs Jose Rodriguez's and Marcee K. Rodriguez's Motion to Tax

   Costs and Supporting Memorandum of Law, Sworn Bill of Costs and Supporting

   Documentation (DE# 129 in Case No. 19-cv-21173-JJO; DE# 152 in Case No. 18-cv-

   23585-JJO, 3/24/20). “In the reply, the plaintiff[s] agreed to reduce the amounts

   requested for mediation, travel, research, courier/shipping charges, and parking” by

   $6,739.56, thereby reducing their costs to $53,049.31. See Order (DE# 145 in Case No.

   19-cv-21173-JJO; DE# 168 in Case No. 18-cv-23585-JJO at 2 n. 1, 5/26/20). Of this

   amount, the Court awarded the plaintiffs $9,175.97 in taxable costs pursuant to 28

   U.S.C. § 1920. Id. at 23.

          On May 13, 2020, the plaintiffs filed the instant motion for attorney’s fees and

   costs. See Plaintiffs Jose Rodriguez’s and Marcee K. Rodriguez’s Verified Motion to

   Determine Amount of Attorneys’ Fees and Costs, for Lodestar Multiplier, and for

   Entitlement to Prejudgment Interest (DE# 138 in Case No. 19-cv-21173-JJO; DE# 161

   in Case No. 18-cv-23585-JJO, 5/21/20) (hereinafter “Motion”). The defendant filed its

   response in opposition on June 8, 2020. See Response in Opposition to Plaintiffs Jose

   Rodriguez’s and Marcee K. Rodriguez’s Verified Motion to Determine Amount of

   Attorneys’ Fees And Costs, for Lodestar Multiplier, and for Entitlement to Prejudgment

   Interest (DE# 148 in Case No. 19-cv-21173-JJO; DE# 171 in Case No. 18-cv-23585-

   JJO, 5/21/20) (hereinafter “Response”). The plaintiffs filed their reply on June 18, 2020.

   See Plaintiffs Jose Rodriguez and Marcee K. Rodriguez’s Reply to Defendant’s




                                                2
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 3 of 39




   Response in Opposition to Plaintiffs[’] Verified Motion to Determine Amount of

   Attorneys’ Fees and Costs, for Lodestar Multiplier, and for Entitlement to Prejudgment

   Interest and Objection to Defendant’s Request for Hearing (DE# 155 in Case No. 19-cv-

   21173-JJO; DE# 176 in Case No. 18-cv-23585-JJO, 6/18/20) (hereinafter “Reply”).

          This matter is ripe for adjudication.

                                   REQUEST FOR HEARING

          The defendant requests a hearing on the instant Motion. Response at 1-2. The

   plaintiffs object to the defendant’s request for a hearing stating that “it is not necessary

   and would not serve any constructive purpose in light of the extensive expert

   reports on both sides including sworn testimony by counsel and their experts and

   detailed costs documentation.” Reply at 2.

          The Court has carefully reviewed the parties’ filings, including their supporting

   documents, and finds that a hearing on the instant motion is not necessary. “A hearing

   on [a] fee issue is required ‘where an evidentiary hearing was requested, where there

   were disputes of fact, and where the written record was not sufficiently clear to allow the

   trial court to resolve the disputes of fact . . . . An evidentiary hearing is unnecessary for

   issues about which the district court possesses sufficient expertise: ‘Such matters might

   include the reasonableness of the fee, the reasonableness of the hours and the

   significance of [the] outcome.’” Thompson v. Pharmacy Corp. of Am., 334 F.3d 1242,

   1245 (11th Cir. 2003) (quoting Norman v. Hous. Auth. of City of Montgomery, 836 F.2d

   1292, 1303-04 (11th Cir. 1988)). Accordingly, the defendant’s request for a hearing is

   DENIED.




                                                  3
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 4 of 39




                                           ANALYSIS

   A.     Attorney’s Fees

          The plaintiffs seek $1,337,264.42 in attorney’s fees. Motion at 1. The defendant

   argues that significant reductions to the amount of fees sought by the plaintiffs are

   warranted. See Response at 8-20.

          1.     Entitlement

          The plaintiffs obtained a judgment in their favor in the total amount of

   $111,087.63. See Final Judgment (DE# 113 in Case No. 19-cv-21173; DE# 136 in Case

   No. 18-cv-23585, 2/26/20). Accordingly, the plaintiffs are the prevailing party and are

   entitled to an award of reasonable attorney’s fees.

          2.     Amount

          Having determined that the plaintiffs are entitled to an award of attorney’s fees,

   the Court must next address the appropriate amount of that fee award.

          In calculating a reasonable fee award, the Court must consider the number of

   hours reasonably expended on this litigation, together with the customary fee charged in

   this community for similar legal services. See Norman, 836 F.2d at 1299. These two

   figures are then multiplied together, resulting in a sum commonly referred to as the

   “lodestar.” The lodestar “embodies a presumptively reasonable fee.” Yellow Pages

   Photos, Inc. v. Ziplocal, LP, 846 F.3d 1159, 1164 (11th Cir. 2017). Nonetheless, the

   lodestar may be adjusted in order to reach a more appropriate fee award under certain

   circumstances. Blum v. Stenson, 465 U.S. 886, 888 (1984).

                 a.     Hourly Rate

          The Court must first evaluate plaintiffs’ fee request in terms of the appropriate




                                                4
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 5 of 39




   hourly rate. The Supreme Court has held that a reasonable hourly rate is to be

   measured by “prevailing market rates in the relevant community.” Blum, 465 U.S. at

   895. In determining the prevailing market rates, the Court should consider several

   factors including: “the attorneys’ customary fee, the skill required to perform the legal

   services, the attorneys’ experience, reputation and ability, the time constraints involved,

   preclusion from other employment, contingency, the undesirability of the case, the

   attorneys’ relationship to the client, and awards in similar cases.” Mallory v. Harkness,

   923 F. Supp. 1546, 1555 (S.D. Fla. 1996), aff'd, 109 F.3d 771 (11th Cir. 1997) (citing

   Dillard v. City of Elba, 863 F. Supp. 1550, 1552 (M.D. Ala. 1993)).

          Generally, acceptable proof of the market rate may be comprised of testimony

   and direct evidence from other legal practitioners in the relevant legal community who

   are familiar with the type of legal service provided and the prevailing market rate for

   such work. Norman, 836 F.2d at 1299. Furthermore, the Court may make a fee award

   based on its own experience where documentation and testimony are inadequate or the

   fees claimed seem expanded. Id. at 1303 (citing Davis v. Bd. of Sch. Comm’rs of Mobile

   Cty., 526 F.2d 865, 868 (5th Cir. 1976)).

          The hourly rates requested for each timekeeper are outlined in the chart towards

   the end of this section. See infra. The plaintiffs argue that “[t]he rates charged by the

   respective Plaintiffs’ counsels are well within the range of hourly rates charged by

   attorneys of similar experience in the local market.” Motion at 6-7. The plaintiffs support

   the requested hourly rates with the declaration of their expert, Ramon A. Abadin, and

   the affidavits of its attorneys, Anthony Accetta, Lazaro Vazquez and Eduardo Gomez.

   Reply at 2; Declaration of Reasonable Attorney’s Fees in Support of Plaintiffs' Motion for




                                                5
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 6 of 39




   Attorneys' Fees and Costs (DE# 138-5, 5/13/20) (hereinafter “Decl. of Pls.’ Expert”);

   Certification, Verification, and Affidavit of Lazaro Vazquez (DE# 138-1, 5/13/20)

   (hereinafter “Aff. of Lazaro Vazquez”); Certification, Verification, and Affidavit of Anthony

   Accetta, Esquire (DE# 138-2, 5/13/20) (hereinafter “Aff. of Anthony Accetta”);

   Certification, Verification, and Affidavit of Eduardo Gomez (DE# 138-4, 5/13/20)

   (hereinafter “Aff. of Eduardo Gomez”). The plaintiffs have also filed state court orders

   awarding fees to Mr. Accetta, Mr. Vazquez and Mr. Gomez. See State Court Fee

   Orders (DE# 138-1 at 31-41;138-2 at 21-55; 138-4 at 17, 5/13/20).

          The defendant’s expert opines that “the rates . . . claimed by Attorney Lazaro

   Vazquez, Attorney Anthony Accetta, and Attorney Eduardo Gomez are not in keeping

   with the prevailing and customary rates and hours incurred in cases of this nature in

   Miami-Dade County” and proposes the following hourly rate ranges as reasonable:

   “Anthony Accetta ($475 - $525); Lazaro Vazquez ($400 - $450); Eduardo Gomez ($400

   - $450); Paralegal ($150); and Law Clerk ($75).” Response at 10; Declaration of

   Thomas Scott (DE# 148-1 at ¶ 11, 6/8/20) (hereinafter “Decl. of Def’s Expert”). 1

          The plaintiffs state that their lead counsel, 2 Anthony Accetta, “is a Board Certified



   1
     The defendant has also filed the affidavit of their counsel, Robert C. Groelle. See
   Affidavit of Robert C. Groelle (DE# 148-4, 6/8/20). Mr. Groelle attests that his law firm
   billed at hourly rates of $165.00 for partners, $145.00 for associates and $95.00 for
   paralegals. Id. at ¶ 3. Mr. Groelle does not disclose the background and experiences of
   these timekeepers, the number of hours his firm expended or the total amount billed for
   this case. It is not uncommon for law firms to negotiate a lower hourly rate in exchange
   for a higher volume of cases from an insurance carrier. Without more information, the
   hourly rates charged by timekeepers at Mr. Groelle’s law firm is of limited assistance to
   the Court.
   2
     Mr. Vazquez served as lead counsel until Mr. Accetta joined the case in August 2019
   and took over as lead counsel. Declaration of Lazaro Vazquez (DE# 138-1 at ¶ 27,
   5/13/20).


                                                6
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 7 of 39




   Civil Trial Lawyer as recognized by the Florida Bar” and “has a very busy law practice

   . . . [that] handles mostly commercial cases that compensate him by his hourly rate and

   not on a contingency basis.” Reply at 2-3. The plaintiffs argue that if the Court were to

   reduce Mr. Accetta’s $650 hourly rate (and not apply the requested 2.0 multiplier), it

   would discourage Mr. Accetta from representing other insureds in the future. Id. at 3

   (stating that “[i]f this Court were to consider the Defendant’s request to reduce [Anthony

   Accetta’s] hourly rate and deny his request for a multiplier, this would deter Mr. Accetta

   from ever assisting other insureds who have been wronged by insurance companies but

   cannot afford his representation.”). At the same time, the plaintiffs maintain that “Mr.

   Accetta has extensive experience litigating in insurance coverage and commercial

   litigation matters” and, along with his co-counsel in the instant case, “are clearly known

   as a threat to the insurance industry.” Response at 3-4.

          The plaintiffs submitted eight state court fee orders in support of the hourly rates

   requested for Mr. Vazquez, Mr. Accetta and Mr. Gomez. The Court notes that none of

   these cases awarded a multiplier to these attorneys. 3 See State Court Fee Orders (DE#

   138-1 at 31-41;138-2 at 21-55; DE# 138-4 at 17; 5/13/20). In fact, only one case even




   3
     In total, the plaintiffs filed eight state court orders. However, two of those orders
   concerned fees for sanctions under 57.105 and for violating a procedural rule. See
   State Court Order (DE# 138-2 at 24-30; DE# 138-4 at 17). Thus, a multiplier would not
   have been at issue in those proceeding.


                                                7
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 8 of 39




   discussed the imposition of a multiplier and the state court judge declined to award it. Id.

   at 138-2 at 22.

          Given that insurance coverage litigation already represents a significant part of

   Mr. Accetta’s law practice, to the extent that he, along with his co-counsel, assert that

   they are considered “a threat to the insurance industry,” the Court is confident that a

   reasonable hourly rate consistent with the prevailing market rates in this community

   would not deter Mr. Accetta and his co-counsel from continuing to litigate insurance

   coverage cases.

          The plaintiffs also note that the defendant’s expert advocated for an hourly rate of

   $625.00 for certain law partners in a different case, Graves v. Plaza Med. Centers,

   Corp., Case No. 10-cv-23382-FAM. See Reply at 3 (stating that “[i]t’s noteworthy that

   [the defendant’s expert] testified in Graves, that a rate of $625/hr. is reasonable for

   select partners in a claim brought under the Fair Claims Act, which settled without a

   jury trial.”) (emphasis in original).

          Graves was a qui tam civil action which included allegations of Medicare Part C

   fraud. Graves v. Plaza Med. Centers, Corp., No. 1:10-23382-CV, 2018 WL 3699325, at

   *4 (S.D. Fla. May 23, 2018), report and recommendation adopted, No. 10-23382-CIV,

   2018 WL 3697475 (S.D. Fla. July 13, 2018). The plaintiffs emphasize that Graves

   “settled without a jury trial.” Reply at 3. Although the parties in Graves did not go to trial,

   the case was litigated extensively. At the time of the fee award, the parties in Graves

   had litigated the case for approximately nine years and nine months and there were 960

   docket entries.




                                                  8
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 9 of 39




            The Court in Graves awarded a $625.00 hourly rate to only two attorneys. 4 One

   of those attorneys was “the former Deputy Chief of the Criminal Fraud Division and

   head of the Health Care Fraud Unit of the United States Department of Justice [and

   was] widely recognized to be among the most sophisticated health care attorneys in the

   United States.” Graves, 2018 WL 3697475 at *7. The other attorney had been practicing

   for 48 years and “ha[d] extensive experience in medical malpractice cases, including

   more than 200 jury trials, 100 bench trials, and 25 verdicts in excess of seven figures.”

   Id. at *4. Given the impressive backgrounds and qualifications of these attorneys, it is

   not surprising that the defendant’s expert would opine that an hourly rate of $625.00

   was reasonable.

            Having considered the parties’ submissions, counsels’ reputation and experience

   in the applicable legal areas and the Court’s familiarity with fees in general, the Court

   finds that the following hourly rates are reasonable and appropriate for this case:

       Timekeeper              Position             Hourly Rate         Hourly Rate
                                                    Sought 5            Awarded

       Anthony Accetta         Attorney             $650.00             $525.00

       Lazaro Vazquez          Attorney             $500.00             $450.00

       Eduardo Gomez           Attorney             $525.00             $450.00

       Charles A. Luke, Jr.    Law Clerk            $125.00; $200.00    $125.00

       Leslie M. Canales       Paralegal            $150.00             $150.00



   4
     The $625.00 hourly rate awarded was a substantial reduction from the hourly rates of
   $1,090.00-$1,110.00 and $900.00 sought by the movant. Graves, 2018 WL 3699325, at
   *4.
   5
       See Motion at 3; id. at 7 n.5.



                                                9
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 10 of 39




    Yanely Rodriguez-       Paralegal               $150.00            $150.00
    Accetta

    Brandon F.              Paralegal               $75.00             $75.00
    Rodriguez

    Barbie Delgado          Paralegal               $95.00             $95.00

    Rosa Fernandez          Paralegal               $125.00            $125.00

          The Court recognizes that Mr. Accetta, Mr. Vazquez and Mr. Gomez are skilled

   attorneys, but finds the requested hourly rates to be excessive. Based on the Court’s

   own knowledge and expertise in the award of attorney’s fees, the Court will award

   hourly rates of $525.00 for Mr. Accetta and $450.00 for Mr. Vazquez and Mr. Gomez.

   The Court finds that $150.00 is an appropriate hourly rate for paralegals in the instant

   case. However, where the paralegal billed at a lower hourly rate, the Court will award

   the rate requested. Law clerk Charles A. Luke, Jr. billed at two different rates, $125.00

   and $200.00. The most likely explanation is that Mr. Luke became an attorney.

   However, because the plaintiffs provided no explanation for the rate change, the Court

   will award Mr. Luke the lower of the two hourly rates.

                 b.     Hours Expended

          The Court must next evaluate the plaintiffs’ requested fee for reasonableness in

   terms of the total hours expended by the plaintiffs’ counsel. The Court must exercise

   independent judgment when reviewing a claim for hours reasonably expended. Norman,

   836 F.2d at 1301-02. Hours deemed to be “excessive, redundant, or otherwise

   unnecessary” should be excluded. Id. at 1301.

          It is important to keep accurate and current records of work done and time spent

   on a case, especially when a third party — someone other than the client — may pay




                                               10
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 11 of 39




   the bills. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). “Attorneys who anticipate

   making a fee application must maintain contemporaneous, complete and standardized

   time records which accurately reflect the work done by each attorney.” Nat’l Ass’n of

   Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982). It is

   necessary for attorneys to identify the subject matter of their time expenditures.

   Hensley, 461 U.S. at 437. If there is inadequate documentation or if the Court finds a

   claim for hours to be excessive or unnecessary, the Court may reduce the number of

   hours for which fees will be awarded. See Loper v. New York City Police Dep’t, 853 F.

   Supp. 716, 721 (S.D.N.Y. 1994) (“where adequate contemporaneous records have not

   been kept, the court should not award the full amount requested”).

            The plaintiffs’ Motion requests reimbursement for 1,711.65 hours for work

   performed by attorneys, paralegals and a law clerk. The plaintiffs support their fee

   request by submitting itemized billing records, the affidavits of attorneys Anthony

   Accetta, Lazaro Vazquez, Eduardo Gomez and the declaration of the plaintiffs’ fee

   expert. The total number of hours requested for each timekeeper is outlined in the chart

   below.

    Timekeeper                     Position                     Hours Sought

    Anthony Accetta                Attorney                     374.85

    Lazaro Vazquez                 Attorney                     606.10

    Eduardo Gomez                  Attorney                     258.05

    Charles A. Luke, Jr.           Law Clerk                    12.63

    Yanely Rodriguez-Accetta       Paralegal                    116.35

    Leslie M. Canales              Paralegal                    187.07




                                               11
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 12 of 39




    Brandon F. Rodriguez           Paralegal                       124.40

    Barbie Delgado                 Paralegal                       16.50

    Rosa Fernandez                 Paralegal                       15.70

   Motion at 3; id. at 7 n.5.

          The plaintiffs argue that because there was a contingency fee agreement,

   “counsel was motivated to be as economical and efficient with their time as possible in

   fully prosecuting these cases.” Motion at 5. They further argue that “many of the hours

   expended by the [plaintiffs’ counsel were] largely the product of defense counsel’s

   aggressive defense of these cases on the basis of insurance fraud and failure to

   cooperate with deadlines involving preparing the pretrial stipulation, and conferring on

   joint jury instructions and verdict forms.” Id. The plaintiffs also cite the defendant’s

   numerous document requests. Id. (stating that “Geo[V]era chose to request a large

   number of documents through various document requests which the [plaintiffs’ counsel]

   had to carefully review and analyze.”) Id. Lastly, the plaintiffs cite their favorable

   outcome. Id. at 6 (noting that prior to the litigation, the defendant had offered the

   plaintiffs no money, during the litigation the defendant offered the plaintiffs $5,000.00

   each per claim and at the conclusion of the litigation, the jury awarded the plaintiffs

   $111,087.63).

          The defendant seeks to substantially reduce the amount of attorney’s fees

   requested by the plaintiffs. The defendant notes that its expert found “several instances

   of duplicative work, overstaffing, internal conferences between lawyers, and other

   problematic billing practices.” Response at 11 (internal quotation marks omitted). The

   defendant also challenges the plaintiffs’ characterization of the defendant’s litigation




                                                 12
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 13 of 39




   strategy as an “aggressive defense.” Id. at 12. The defendant notes that the plaintiffs

   only questioned one witness regarding the defendant’s affirmative defense of

   fraud/misrepresentation and that only approximately five pages of the trial transcript

   addressed the topic. Id. The defendant also notes that its counsel “routinely prepared

   the first drafts of the Joint Stipulations, Jury Instructions, Witness Lists, Exhibits Lists,

   and other similar joint submissions.” Id. Lastly, with respect to the plaintiffs’ complaints

   about voluminous document production, the defendant asserts that in both cases, the

   plaintiffs produced approximately 385 pages of documents. Id.

                         i.     Plaintiffs’ Attempt to Cure Block Billing Entries

          The defendant argues that “numerous billing entries could not be properly

   evaluated because they were either vague or ‘block billing.’” Response at 14. “‘Block

   billing’ occurs when an attorney lists all the day’s tasks on a case in a single entry,

   without separately identifying the time spent on each task.” Ceres Envtl. Servs., Inc. v.

   Colonel McCrary Trucking, LLC, 476 F. App’x 198, 203 (11th Cir. 2012).

          The plaintiffs attempt to cure their attorneys’ use of block billing by submitting

   amended time entries with their Reply. See Response to Defense Expert’s [Lazaro

   Vazquez] Affidavit Time Analysis re. Block Billing Objections (DE# 155-2 at 1-8;

   6/18/20); Response to Defense Expert’s [Anthony Accetta] Affidavit Time Analysis re.

   Block Billing Objections DE# 155-2 at 9-16; 6/18/20); Response to Defense Expert’s

   [Eduardo Gomez] Affidavit Time Analysis re. Block Billing Objections (DE# 155-2 at 17-

   20; 6/18/20).

          The Court will not accept the plaintiffs’ belated attempts at curing their block

   billing entries. “Attorneys who anticipate making a fee application must maintain




                                                 13
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 14 of 39




   contemporaneous . . . time records which accurately reflect the work done by each

   attorney.” Nat’l Ass’n. of Concerned Veterans, 675 F.2d at 1327 (emphasis added).

   Here, the plaintiffs’ attorneys’ belated revisions, some which date back to 2017, 2018

   and 2019, represent mere guesswork by counsel as to the amount of time actually

   spent on each task. Block billing “mak[es] it difficult to ascertain how much time was

   spent on each task.” Office of the Attorney Gen. v. Moving & Storage Accounting Inc.,

   No. 18-CV-63144, 2020 WL 5217183, at *4 (S.D. Fla. Aug. 14, 2020), report and

   recommendation adopted, No. 18-CIV-63144-RAR, 2020 WL 5215151 (S.D. Fla. Aug.

   31, 2020). Block billing also “results in imprecision in an attorney’s records.” Prince v.

   Marson, No. 8:19-CV-549-T-35AAS, 2020 WL 1891191, at *2 (M.D. Fla. Apr. 16, 2020)

   (citation and internal quotation marks omitted). Counsels’ belated guestimates do not

   render the plaintiffs’ billing records any more precise. Therefore, the Court will not

   accept these revised time entries. An across-the-board reduction to account for

   impermissible block billing is warranted and will be applied below. See Ceres Envtl.

   Servs., Inc., 476 F. App’x at 203 (noting that “Courts have . . . approved across-the-

   board reductions in block-billed hours to offset the effects of block billing.”).

                         ii.    Expert Declarations

          The parties’ experts disagree on the complexity of the instant case. The plaintiff’s

   expert describes the instant case as one that was vigorously and aggressively defended

   by the defendant. Decl. of Pls.’ Expert at ¶ 12. He notes that this matter involved two

   separate claims which “were litigated over the course of [two] years and ultimately




                                                 14
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 15 of 39




   consolidated for trial.” Id. at ¶ 17. The plaintiffs’ expert notes that there were 79

   motions 6 filed, including cross-motions for summary judgment and ten motions in limine,

   nine depositions taken and that the jury trial lasted three days. Id.

          By contrast, the defendants’ expert characterizes the case as “a simple breach of

   contract claim by an insured against its homeowner[’s insurance] carrier for water

   damage arising from two incidents in December of 2015 and as a result of Hurricane

   Irma on September 10, 2017.” Decl. of Def’s Expert at ¶ 12. The defendant’s expert

   notes that the total amount recovered for both claims was $111,087.61. Id. The

   defendant’s expert further notes that the trial only lasted three days, that seven

   witnesses were called and that there were approximately 30 trial exhibits introduced by

   each party. Id. The defendant’s expert further states that while cross-motions for

   summary judgment were filed, they were “largely denied” and that the motions in limine

   were “[n]oncomplex.” Id.

          Although the parties’ experts disagree on the complexity of the case and the

   manner in which it was litigated, both experts propose reductions to the plaintiffs’ billing

   records. The plaintiffs’ expert proposes an across-the-board ten percent reduction to the

   billing records of Mr. Accetta, Mr. Vazquez and Mr. Gomez to account for “[t]he reality

   [that] . . . multiple lawyers working on the same case necessarily results in duplication of




   6
     It is unclear how the plaintiffs’ expert arrives at 79 motions. According to CM/ECF, to
   date, 31 motions (12 motions by the plaintiffs and 19 motions by the defendant) have
   been filed in Case No. 18-cv-23585-JJO and 40 motions (12 motions by the plaintiffs
   and 28 motions by the defendant) have been filed in Case No. 19-cv-21173-JJO, for a
   total of 71 motions. The Court notes that many of the same motions were filed in both
   cases and were nearly identical. See, e.g., Motions in Limine. Thus, the total number of
   unique motions between the two cases is less than the 79 motions suggested by the
   plaintiffs’ expert.


                                                 15
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 16 of 39




   work among the law firms involved.” Decl. of Pls.’ Expert at ¶ 18.

          The defendant’s expert proposes “a thirty five percent reduction for A. Accetta

   . . ., [a] twenty five percent reduction for L. Vazquez and [a] twenty five percent

   [reduction] for E. Gomez.” Decl. of Def’s Expert at ¶ 19. The defendant’s expert

   proposes these reductions to account for “multiple problems in the billing records” for

   the reasons discussed below. Id.

          The defendant’s expert identified in Mr. Accetta’s billing records 63 entries with

   an even number of hours which the defendant’s expert believes is one of several “red

   flags.” Decl. of Def’s Expert at 15(h). 7 The defendant’s expert lists several instances

   where Mr. Accetta’s time entries appear excessive for the work performed. According to

   the defendant’s expert, Mr. Accetta billed a total of 123 hours for reviewing the file, 22

   hours for preparing for and attending the deposition of Brad LaBonde (a deposition

   which lasted only 1.55 hours) and 92.5 hours for trial preparation and trial attendance

   (including three consecutive days where Mr. Accetta billed 20 hours each day). Id. The

   defendant’s expert further notes that some time entries included block billing. Id.

          With respect to the billing records for Mr. Vazquez’ law firm, the defendant’s

   expert notes numerous instances of excessive time entries. Decl. of Def’s Expert at

   ¶ 15(i). According to the defendant’s expert, Mr. Vazquez had 20 entries for client

   conferences totaling 61 hours. Id. The defendant’s expert opined that 61 hours for a

   case involving “two claims for property damage . . . seem[ed] disproportionately high.”



   7
     The Court disagrees with the defendant’s expert that having 63 time entries with an
   even number of hours, in and of itself, is a red flag. Nonetheless, the Court has carefully
   reviewed the billing records for Mr. Accetta’s law firm and concludes that significant
   reductions to the time entries submitted are warranted as discussed in more detail
   below.


                                                16
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 17 of 39




   Id. The defendant’s expert also found 41 time entries for reviewing the file for a total of

   83 hours. Id.

          Finally, with respect to Mr. Gomez’ billing records, the defendant’s expert

   calculates that Mr. Gomez spent 36 hours in lawyer conferences, 84 hours on legal

   research and used block billing on some entries. Decl. of Def’s Expert at ¶ 15(j).

                        iii.    Reductions to the Billing Records

          “When a district court finds the number of hours claimed is unreasonably high,

   the court has two choices: it may conduct an hour-by-hour analysis or it may reduce the

   requested hours with an across-the-board cut.” Bivins v. Wrap It Up, Inc., 548 F.3d

   1348, 1350 (11th Cir. 2008). “[T]he district court is to apply either method, not both.” Id.

   at 1351.

          “[I]n cases ‘[w]here fee documentation is voluminous,’ it [would] not be feasible to

   require a court to 'engage in such a precise review.’” Villano v. City of Boynton Beach,

   254 F.3d 1302, 1311 (11th Cir. 2001) (quoting Loranger v. Stierheim, 10 F.3d 776, 783

   (11th Cir. 1994)). In the instant case, the billing records submitted by the plaintiffs total

   1,711.65 hours. Therefore, an across-the-board cut rather than an hour-by-hour

   analysis is appropriate. See Villano, 254 F.3d at 1311 (finding that “569.30 hours for

   compensation” were “extensive enough that [the Eleventh Circuit] [did] not expect the

   district court or the magistrate judge to conduct an hour-by-hour analysis”).

          Upon careful review of the plaintiffs’ billing records, the Court finds that the time

   entries were, for the most part, contemporaneous, complete, standardized and

   accurately reflect the work done by each attorney. Some time entries, however, are

   excessive, are duplicative, lack adequate detail, use block billing or constitute non-




                                                 17
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 18 of 39




   compensable clerical work. Accordingly, a reduction to the hours requested by the

   plaintiffs’ counsel is warranted.

                                (a.)   Mr. Accetta’s Billing Records

          The Court has carefully reviewed the billing records for Mr. Accetta’s law firm and

   concludes that significant reductions to the time entries submitted are warranted. Mr.

   Accetta’s law firm blocked billed some time entries which make it impossible for the

   Court to ascertain the reasonableness of the time expended. See Response to Defense

   Expert’s [Anthony Accetta] Affidavit Time Analysis re. Block Billing Objections DE# 155-

   2 at 9-16; 6/18/20) (attempting to cure 41 time entries which were block billed).

          Additionally, Mr. Accetta spent an excessive amount of time on certain tasks. As

   noted by the defendant’s expert, Mr. Accetta spent 22 hours for preparing for and

   attending the deposition of Brad LaBonde (a deposition which lasted only 1.55 hours)

   and 92.5 hours for trial preparation and trial attendance (including three consecutive

   days where Mr. Accetta billed 20 hours each day). Decl. of Def’s Expert at 15(h).

          Other time entries are non-descript and make it difficult, if not impossible, to

   determine if the task was necessary or duplicative of other time entries. For example, on

   August 15, 2019, August 16, 2019, August 21, 2019, August 28, 2019 and August 29,

   2019, Mr. Accetta billed one hour each day for reviewing the file. See AA Billing

   Records (DE# 138-2 at 72-73). Without any additional information concerning which

   portions of the file Mr. Accetta reviewed and for what purpose he was reviewing the file,

   the Court cannot ascertain whether these time entries were reasonable or necessary.

          The Court also finds that the participation of three law firms in this case, resulted

   in overlap between the work performed by the three firms. According to the defendant’s




                                                18
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 19 of 39




   expert, Mr. Accetta’s law firm billed 123 hours for reviewing the file and Mr. Vazquez’

   law firm billed 83 hours for reviewing the file. See Decl. of Def’s Expert at ¶ 15(h) and

   (i). 8 The billing records for Mr. Gomez’ law firm also include time entries for reviewing

   the file (see EG Billing Records # 40, 61, 96, 102 (DE# 138-4 at 35, 37, 40-41)).

   However, because of block billing, it is impossible to precisely ascertain how much time

   each attorney spent reviewing the file. In any event, the Court finds that an excessive

   and duplicative amount of time was spent by the plaintiff’s three attorneys in reviewing

   the file.

           The Court will also apply a reduction to the time entries submitted by Mr.

   Accetta’s firm to account for non-compensable clerical work. For instance, on February

   11, 2020, paralegal Yanely Rodriguez-Accetta billed 2.00 hours for preparing labels and

   folders and assembling boxes for use at trial. See AA Billing Records (DE# 138-2 at 89).

   Again, on February 12, 2020, paralegals Yanely Rodriguez-Accetta and Brandon F.

   Rodriguez billed 4.00 hours and 2.00 hours, respectively, for preparing labels and

   folders or assisting with preparing labels and folders. Id. On February 20, 2020, Mr.

   Rodriguez spent an additional hour assembling boxes. Id. at 95. The failure to remove

   clearly non-compensable billing entries such as time spent on assembling boxes and

   creating labels before submitting billing records to the Court does not demonstrate good

   billing judgment. “Counsel for the prevailing party should make a good faith effort to

   exclude from a fee request hours that are excessive, redundant, or otherwise




   8
     It appears that the defendant’s expert may have calculated these totals by including
   some block billed entries which contained other tasks. Even accounting for this
   overinclusion of time, the Court still concludes that an excessive amount of time was
   expended by the three law firms in reviewing the file.


                                                19
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 20 of 39




   unnecessary, just as a lawyer in private practice ethically is obligated to exclude such

   hours from his fee submission.” Hensley, 461 U.S. at 434.

          Paralegal Brandon F. Rodriguez billed a total of 8 hours (2.00 hours each time)

   for transporting documents to and from the courthouse. See AA Billing Records (DE#

   138-2 at 90, 99, 100, 101). This activity is not compensable. Other non-compensable

   time entries include calling the Court to inquire about the delivery of binders and

   discussing a retainer fee with the trial technical support personnel. See AA Billing

   Records (DE# 138-2 at 89-90, 99-101).

          The Court also found an excessive amount of time entries for organizing or

   assembling binders. See AA Billing Records (DE# 138-2 at 65, 80, 85, 88-90, 92-93, 96-

   97, 99, 101). In total, Mr. Accetta’s three paralegals spent approximately 39.80 hours

   (almost a full workweek) assembling binders for the three-day jury trial: 18.50 hours

   spent by Brandon F. Rodriguez, 12.30 hours spent by Leslie M. Canales and 9.00 hours

   spent by Yanelis Rodriguez-Accetta. Id. at 85, 88-90, 92-93, 96-97, 99, 101. Paralegal

   Leslie M. Canales spent an additional 7.20 hours assembling binders for other non-trial

   related purposes. Id. at 65, 80, 85. These totals do not include an additional 8.00 hours

   spent by paralegal Yanelis Rodriguez-Accetta organizing photocopies for trial. Id. at 88,

   95. The Court finds that the amount of time expended for these activities is

   unreasonable.

          The Court finds many examples of excess billing, duplicative billing, block billing

   and non-compensable clerical work which warrant a 35 percent reduction to the billing

   records submitted by Mr. Accetta’s firm.




                                               20
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 21 of 39




                               (b.)   Mr. Vazquez’ Billing Records

          The Court has carefully reviewed the billing records for Mr. Vazquez’ law firm and

   concludes that some reductions to the time entries submitted are warranted. As already

   noted by the defendant’s expert, Mr. Vazquez spent an excessive amount of time (61

   hours) meeting with his clients and reviewing the file (83 hours). See Decl. of Def’s

   Expert at ¶ 15(i). Even accounting for the likelihood that the defendant’s expert’s

   calculations include some block billed entries which contain other tasks, the Court finds

   that there was an excessive amount of time spent by Mr. Vazquez for these tasks which

   require a reduction.

          Further reductions are merited for block billing. Mr. Vazquez acknowledges at

   least 28 instances of block billed entries which he belatedly attempted to cure in an

   exhibit attached to the Reply. See Response to Defense Expert’s [Lazaro Vazquez]

   Affidavit Time Analysis re. Block Billing Objections (DE# 155-2 at 1-8; 6/18/20).

          The Court also found instances of unnecessary and/or duplicative work in Mr.

   Vazquez’ billing records. The Court notes that on August 16, 2020, Mr. Vazquez billed

   2.00 hours for conferencing with co-counsel regarding the deposition of defendant’s

   expert Ryon Plancer, 3.25 hours for attending the deposition of Mr. Plancer and 1.00

   hour of travel time related to the deposition of Mr. Plancer. See LV Billing Records (DE#

   138-1 at 77). These time entries are duplicative of the work performed by Mr. Accetta

   who took the deposition of Mr. Plancer and billed 9.00 hours preparing for and attending

   Mr. Plancer’s deposition. See AA Billing Records (DE# 138-2 at 72). This amount is in

   addition to the 5.00 hours billed by Mr. Accetta’s paralegal, Leslie M. Canales, for

   accessing and reviewing the file to assist Mr. Accetta with organizing the file in




                                               21
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 22 of 39




   preparation for Mr. Plancer’s deposition, which itself is excessive and likely non-

   compensable clerical work. Id.

          The Eleventh Circuit recognizes that “[t]here is nothing inherently unreasonable

   about a client having multiple attorneys, and they may all be compensated if they are

   not unreasonably doing the same work and are being compensated for the distinct

   contribution of each lawyer.” Norman, 836 F.2d at 1302 (citing Johnson v. Univ. Coll. of

   Univ. of Alabama in Birmingham, 706 F.2d 1205, 1208 (11th Cir. 1983)). To recover

   time for multiple attorneys, the fee applicant bears the burden of showing that the time

   spent by those attorneys reflects the distinct contribution of each lawyer to the case and

   the customary practice of multiple-lawyer litigation. ACLU v. Barnes, 168 F.3d 423 (11th

   Cir. 1999). The plaintiffs have not shown that the tasks performed by Mr. Vazquez and

   Mr. Accetta relating to the deposition of Mr. Plancer reflect distinctive contributions to

   the case. As such, a reduction is necessary to account for duplicative or unnecessary

   time entries.

          Mr. Vazquez was the only timekeeper listed on his billing records. The Court

   found instances of secretarial or paralegal work which do not merit Mr. Vazquez’ high

   hourly rate. See, e.g., LV Billing Records (DE# 138-1 at 47) (drafting summons); Id. at

   67-68, 75-76) (drafting notices, re-notices and cross-notices of deposition); id. at 56, 73

   (drafting notice of selection of mediator); id. at 63 (cancelling deposition of plaintiffs and

   confirming deposition of witness).

          The Court also found instances where Mr. Vazquez’ billing entries are excessive

   for the task described or are insufficiently detained to support the time billed. For

   example, on August 31, 2018, Mr. Vazquez’ billed a total of 4.00 hours for legal




                                                 22
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 23 of 39




   research concerning the procedure for removal of a case to federal court, the timeliness

   of the notice of removal and the waiver of removal. See LV Billing Records (DE# 138-1

   at 47-48). The Court finds 4.00 hours to be excessive for the descriptions provided. On

   the same day, Mr. Vazquez billed 2.00 hours for “review[ing] all information exchanged

   before the removal re[garding] damages sought in state court action.” Id. at 48. Without

   a more detailed description, it is impossible for the Court to evaluate the

   reasonableness of the time spent on this task.

            The Court found many examples of excessive time entries, duplicative billing,

   block billing and secretarial or paralegal work performed by an attorney which warrant a

   25 percent reduction to the billing records submitted by Mr. Vazquez’ firm

                               (c.)   Mr. Gomez’ Billing Records

          The Court has carefully reviewed the billing records for Mr. Gomez’ law firm and

   concludes that some reductions to the time entries submitted for Mr. Gomez’ law firm

   are warranted.

          The Court will reduce Mr. Gomez’ time entries to account for block billing. Mr.

   Gomez acknowledges nine instances of block billing which he attempts to cure in an

   exhibit attached to the Reply. See Response to Defense Expert’s [Eduardo Gomez]

   Affidavit Time Analysis re. Block Billing Objections (DE# 155-2 at 17-20; 6/18/20).

          As previously noted, the defendant’s expert calculates that Mr. Gomez spent 36

   hours in lawyer conferences, 84 hours on legal research and used some block billed

   entries. Decl. of Def’s Expert at ¶ 15(j). Even accounting for an overestimation due to

   some block billed entries which include other tasks, the Court finds that Mr. Gomez’

   billing records should be reduced to account for excessive time spent on these tasks.




                                               23
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 24 of 39




          The Court found other instances of excessive time. For instance, Mr. Gomez

   billed 4.00 hours for conferring with co-counsel in preparation for a “case management

   conference” and 3.00 hours for “attend[ing the] case management conference with

   Judge O’Sullivan.” See EG Billing Records (DE# 138-4 at 24). The undersigned holds

   status conferences in lieu of the case management conference. The docket reflects that

   the status conference before the undersigned lasted approximately 25 minutes. See

   Minute Entry (DE# 92 in Case No. Case No. 18-cv-23585-JJO, 12/13/19). Billing 7.00

   hours (almost a full day) for preparing for and attending a 25-minute status conference

   is grossly excessive.

          The Court also notes that Mr. Gomez’ paralegal, Barbie Delgado, billed 0.20

   hours (12 minutes) for reviewing the paperless minute entry for that status conference

   and updating the file. See EG Billing Records (DE# 138-4 at 24). It is unclear what

   update Ms. Delgado could have made to the file based on the information in the

   paperless minute entry or how Ms. Delgado could have spent 12 minutes reviewing a

   total of 40 words.

          The Court also found multiple instances of duplicative and/or unnecessary work.

   For example, Mr. Gomez billed 2.00 hours for attending the deposition of Christopher

   Thompson, the plaintiff’s expert. See EG Billing Records (DE# 138-4 at 19). Mr.

   Vazquez also billed for preparing for the deposition of Christopher Thompson (3.15

   hours), travel time associated with Mr. Thompson’s deposition (1.00 hour) and

   attendance at Mr. Thompson’s deposition (2.00 hours). See LV Billing Records (DE#

   138-1 at 59-60). No explanation has been provided for having two attorneys attend the

   deposition of this witness.




                                              24
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 25 of 39




          Mr. Gomez also billed for 1.30 hours for research in preparation for the

   deposition of Bradley LaBonde and 2.80 hours for preparing for and attending Mr.

   LaBonde’s deposition. See EG Billing Records (DE# 138-4 at 20). Mr. Gomez’ co-

   counsel also billed for work related to Mr. LaBonde’s deposition. As noted by the

   defendant’s expert, Mr. Accetta spent 22 hours for preparing for and attending the

   deposition of Mr. LaBonde, a deposition which lasted only 1.55 hours. Decl. of Def’s

   Expert at 15(h). Mr. Vazquez billed 3.00 hours for attending the deposition of Mr.

   LaBonde (2.00 hours) and travel time (1.00 hour). See LV Billing Records (DE# 138-1 at

   64). Aside from Mr. Accetta’s excessive billing, the Court finds no explanation in the

   record for having three attorneys attend the deposition of this witness.

          The Court finds many examples of block billing, excess time entries and

   duplicative billing which warrant a 25 percent reduction to the billing records submitted

   by Mr. Gomez’ law firm.

          In sum, the Court will apply a 35 percent reduction to the time entries submitted

   for Mr. Accetta’s law firm and a 25 percent reduction to the time entries submitted by the

   law firms of Mr. Vazquez and Mr. Gomez to account for the billing issues identified in

   this Order, including block billing, excessive and duplicative time entries, non-descript

   time entries and non-compensable clerical work. The Court finds that the reductions

   listed in the chart below are reasonable and appropriate to account for the billing issues

   discussed in this Order.




                                               25
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 26 of 39




    Mr. Accetta’s Law Firm
    Timekeeper   Position    Hours    Percentage Hours     Hourly  Lodestar
                             Sought   Reduction After      Rate
                                                 Reduction Awarded

    Anthony      Attorney   374.85 35%            243.6525    $525.00   $127,917.56
    Accetta
    Yanely       Paralegal 116.35 35%             75.6275     $150.00   $11,344.13
    Rodriguez-
    Accetta
    Leslie M.    Paralegal 187.07 35%             121.5955    $150.00   $18,239.33
    Canales
    Charles A.   Law        12.63     35%         8.2095      $125.00   $1,026.19
    Luke, Jr.    Clerk
    Brandon F.   Paralegal 124.40 35%             80.86       $75.00    $6,064.50
    Rodriguez
    Total Amount for Mr. Accetta’s Law Firm:                            $164,591.71


    Mr. Vazquez’ Law Firm
    Timekeeper Position      Hours    Percentage Hours     Hourly  Lodestar
                             Sought   Reduction After      Rate
                                                 Reduction Awarded

    Lazaro       Attorney   606.10 25%            454.575     $450.00   $204,558.75
    Vazquez
    Total Amount for Mr. Vazquez’ Law Firm:                             $204,558.75


    Mr. Gomez’ Law Firm
    Timekeeper Position      Hours    Percentage Hours     Hourly  Lodestar
                             Sought   Reduction After      Rate
                                                 Reduction Awarded

    Eduardo      Attorney  258.05 25%             193.5375    $450.00   $87,091.88
    Gomez
    Barbie       Paralegal 16.50    25%           12.375      $95.00    $1,175.63
    Delgado
    Rosa         Paralegal 15.70    25%           11.775      $125.00   $1,471.88
    Fernandez
    Total Amount for Mr. Gomez’ Law Firm:                               $89,739.39

                                      Total Amount for All Law Firms:   $458,889.85




                                          26
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 27 of 39




                 c.     Multiplier

          “In contingency fee cases that apply Florida law, once the lodestar is established,

   the [C]ourt must consider whether a multiplier is appropriate.” Defronzo v. Liberty Mut.

   Ins. Co., No. 6:19-CV-244-ORL-78-LRH, 2020 WL 5881702, at *13 (M.D. Fla. July 28,

   2020), report and recommendation adopted, 2020 WL 5881595 (M.D. Fla. Aug. 14,

   2020) (citing Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828, 831 (Fla. 1990);

   Fla. Patient’s Comp. Fund v. Rowe, 472 So. 2d 1145, 1151 (Fla. 1985)). “The decision

   to award a multiplier is discretionary.” Crossman v. USAA Cas. Ins. Co., No. 6:18-CV-

   1301-ORL-31-GJK, 2020 WL 1172048, at *4 (M.D. Fla. Feb. 7, 2020), report and

   recommendation adopted, 2020 WL 1170757 (M.D. Fla. Mar. 11, 2020).

          In determining whether to apply a multiplier, the Court should consider the

   following factors:

          (1) whether the relevant market requires a contingency fee multiplier to
          obtain competent counsel; (2) whether the attorney was able to mitigate
          the risk of nonpayment in any way; and (3) whether any of the factors set
          forth in Rowe 9 are applicable, especially, the amount involved, the results
          obtained, and the type of fee arrangement between the attorney and his
          client.


   9 The Rowe factors are the following:

          (1) the time and labor required, the novelty and difficulty of the question
          involved, and the skill requisite to perform the legal service properly; (2)
          the likelihood, if apparent to the client, that the acceptance of the particular
          employment will preclude other employment by the lawyer; (3) the fee
          customarily charged in the locality for similar legal services; (4) the
          amount involved and the results obtained; (5) the time limitations imposed
          by the client or by the circumstances; (6) the nature and length of the
          professional relationship with the client; (7) the experience, reputation, and
          ability of the lawyer or lawyers performing the services; and (8) whether
          the fee is fixed or contingent.

   Rowe, 472 So. 2d at 1150.



                                                27
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 28 of 39




   Quanstrom, 555 So. 2d at 834 (footnote added).

           The plaintiffs seek the application of a risk multiplier:

           The instant matter is suitable for the imposition of a 2.0 contingency
           multiplier, as the clients could only hire an attorney on a contingency
           basis. The clients’ financial situation meant they could not afford
           representation absent a contingency fee with the possibility of the
           application of a contingency fee multiplier. Additionally, the jury’s verdict
           amount was over five (5) times the amount of Geo[V]era’s proposal for
           settlement. And in light of [its] fraud defenses, Geo[V]era believed the
           Plaintiffs were not entitled to any monies whatsoever for either claim.
           Based on the foregoing, and the fact that success was minimal from the
           outset, and that the [plaintiffs’ counsel] would not have taken on the
           representation but-for the expectation of a multiplier, the Plaintiffs[ ]
           request that a fee multiplier of 2.0 be applied to the lodestar.

   Motion at 10.

           The plaintiffs’ expert notes that the case was “heavily litigated,” that [v]arious

   dispositive motions were filed and that the defendant served offers of judgment which

   are “indicative of Defendant’s position that it had a high likelihood of prevailing against

   the Plaintiffs in these cases.” Decl. of Pls.’ Expert at ¶ 44. The plaintiffs’ expert further

   notes, that because of those offers of judgment, there was significant financial risk to

   the plaintiffs if they failed to prevail on their claims. Id. The plaintiffs’ expert opines that

   “very few competent and qualified attorneys in South Florida would have taken these

   matters on a contingency basis but for the availability of a fee multiplier.” Id. at ¶ 46. The

   plaintiffs’ expert discussed the instant case with two first party insurance attorneys who

   stated that they would not have taken the instant case without the expectation of a

   multiplier, particularly in light of the fraud/misrepresentation affirmative defense. Id. at

   ¶ 48.

           The defendant opposes the application of a multiplier. Response at 15-20. The

   defendant argues that the first factor in Quanstrom is not met because the “[p]laintiffs



                                                  28
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 29 of 39




   have not provided any evidence to suggest that they had interviewed or otherwise

   discussed these matters with other legal counsel and were denied legal representation.”

   Id. at 17; id. at 19 (noting that “Plaintiffs have not provided any testimony that they had

   difficulty in obtaining legal counsel, or that they had been rejected by any other

   attorneys for these matters”). The defendant further argues that the second factor is not

   satisfied merely because counsel represented the plaintiffs on a contingency basis and

   “federal courts in Florida have found that the existence of the attorney fee statute for

   first party cases is a sufficient mitigation of nonpayment.” Id. at 17-18. Lastly, the

   defendant argues that the “Plaintiffs cannot meet the third factor because Plaintiffs’

   emphasis on the purported complexity of their case is not supported by the record

   before the Court” and the plaintiffs have offered no evidence to support their “claim that

   they could not afford representation absent a contingency fee with the possibility of the

   application of a contingency fee multiplier.” Id. at 18.

          The plaintiffs assert in their Reply that the defendant incorrectly applies a

   subjective standard to the first factor. Reply at 8 (stating that “the

   enhancement/multiplier issue ha[s] to be viewed from the objective basis of its need in

   the marketplace, rather than from the subjective basis of whether the individual fees

   claimant had encountered actual difficulty in obtaining counsel”). The plaintiffs further

   argue that in determining whether to apply a multiplier, the Court should consider the

   purpose of the multiplier which “is to equal the playing field.” Id.

          The instant case does not warrant the application of a multiplier under the

   Quanstrom factors. The first factor – whether the relevant market requires a

   contingency fee multiplier to obtain competent counsel – has not been met. There is no




                                                 29
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 30 of 39




   record evidence that the plaintiffs were turned away by other law firms or had any

   difficulty obtaining legal representation in this case. See David L. Goldstein DMD PA v.

   Phoenix Ins. Co., No. 6:17-CV-1963-ORL-31-TBS, 2018 WL 5084750, at *6 (M.D. Fla.

   Aug. 21, 2018) (declining to apply multiplier, in part, because there was “no showing

   that other firms refused to take the case under a standard contingency arrangement so

   as to satisfy the Court that the possibility of recovering a contingency fee multiplier was

   necessary for [p]laintiff to obtain competent counsel”).

          Although the plaintiffs three attorneys assert that they would not have accepted

   this case without the possibility of a multiplier, the Court notes that none of the state

   court fee cases submitted in support of the instant Motion awarded a multiplier to these

   attorneys. See State Court Fee Orders (DE# 138-1 at 31-41;138-2 at 21-55; 138-4 at

   17, 5/13/20). In fact, Mr. Vazquez represents the plaintiffs in four separate claims

   against GeoVera, including the two claims which comprise the instant case. See Aff. of

   Lazaro Vazquez at ¶ 6.

          Even applying an objective standard, the Court notes that property damage

   cases such as the instant case are not uncommon in South Florida, particularly claims

   involving hurricane damage, and attorneys who practice in this area are not in short

   supply. See St. Louis Condo. Ass’n, Inc. v. Rockhill Ins. Co., No. 18-21365-CIV, 2019

   WL 7905013, at *7 (S.D. Fla. Oct. 10, 2019) (“as the number of cases filed in this Court

   illustrates, a plethora of experienced practitioners routinely pursue insurance cases

   following hurricanes or other significant causes of loss”). Mr. Vazquez acknowledges in

   his affidavit that Geo[V]era “defends many cases in South Florida through jury trial and

   appeal.” See Aff. of Lazaro Vazquez at ¶ 9.




                                                30
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 31 of 39




          The Florida Supreme Court has noted that “[a] primary rationale for the

   contingency risk multiplier is to provide access to competent counsel for those who

   could not otherwise afford it.” Bell v. U.S.B. Acquisition Co., 734 So. 2d 403, 411 (Fla.

   1999). Here, the record does not reflect that a multiplier is necessary to entice

   competent attorneys to litigate cases such as this one. “This alone is fatal to . . . [the]

   request for a fee multiplier because ‘[i]f there is no evidence that the relevant market

   required a contingency fee multiplier to obtain competent counsel, then a multiplier

   should not be awarded.’” St. Louis Condo. Ass’n, Inc., 2019 WL 7905013, at *7 (quoting

   USAA Cas. Ins. Co. v. Prime Care Chiropractic Enters, P.A., 93 So. 3d 345, 347 (Fla.

   2d DCA 2012)).

          The second factor asks whether the attorneys were able to mitigate the risk of

   nonpayment in any way. Mr. Accetta, Mr. Vazquez and Mr. Gomez represented the

   plaintiffs on a contingency fee basis. However, “the existence of a contingent fee

   agreement alone does not mandate the application of a multiplier.” St. Louis Condo.

   Ass’n, Inc., 2019 WL 7905013, at *8. Here, the plaintiffs offer only conclusory

   statements concerning their inability to pay their attorneys. See, e.g., Aff. of Lazaro

   Vazquez at ¶ 20 (attesting that “Mr. Rodriguez and Mrs. Rodriguez are not financially

   able to hire an attorney to handle these cases on an hourly fee basis.”); Decl. of Pls.’

   Expert at ¶ 11 (attesting that “[b]ased on [his] discussion with Mr. Vazquez, Mr. and Mrs.

   Rodriguez are not financially able to hire an attorney to handle these cases on an hourly

   fee basis”). Additionally, the fee shifting provision itself provides mitigation against the

   risk of non-payment. See Hegel v. First Liberty Ins. Corp., No. 8:12-CV-1161-T-17MAP,

   2014 WL 5473185, at *5 (M.D. Fla. Oct. 23, 2014) (stating “the Court is unconvinced




                                                 31
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 32 of 39




   that counsel’s acceptance of this case on a contingency basis alone justifies

   enhancement. Fla. Stat. § 627.428 guarantees attorneys[’] fees if [p]laintiffs prevailed,

   and [p]laintiffs did prevail”).

          Lastly, the third factor – whether any of the Rowe factors are applicable,

   especially, the amount involved, the results obtained, and the type of fee arrangement

   between the attorney and his client – has not been met. The plaintiffs were successful

   at trial and, as a result of that success, the plaintiffs were awarded a money judgment

   and are receiving a substantial attorney’s fee award. The Court remains unconvinced

   that the instant case involved complex litigation. At bottom, the instant case was an

   insurance coverage case which included an affirmative defense for

   fraud/misrepresentation. To the extent the plaintiffs are relying on the defendant’s

   alleged vigorous defense of the case, the lodestar adequately accounts for it. See Pa. v.

   Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711, 730 (1987) (stating that “[t]he

   matter may have been difficult, wearing, and time consuming, but that kind of effort has

   been recognized in the lodestar award.”).

          Accordingly, no multiplier will be awarded in this case.

   B.     Costs

          In order to address the plaintiffs’ costs request, a review of some of the

   procedural history of this case is helpful.

          On March 24, 2020, the plaintiffs filed a motion to tax costs and a bill of costs

   totaling $59,788.87. See Plaintiffs Jose Rodriguez’s and Marcee K. Rodriguez’s Motion

   to Tax Costs and Supporting Memorandum of Law, Sworn Bill of Costs and Supporting

   Documentation (DE# 152 in Case No. 18-cv-23585-JJO; DE# 129 in Case 19-cv-21173-




                                                 32
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 33 of 39




   JJO, 3/24/20) (hereinafter “Motion to Tax Costs”); Bill of Costs (DE# 152-1 in Case No.

   18-cv-23585-JJO; DE# 129-1 in Case 19-cv-21173-JJO at 2-3 in Case No. 19-cv-

   21173-JJO, 3/24/20). The Motion to Tax Costs was accompanied by approximately 215

   pages of invoices, checks, credit card authorization forms, pay-by-phone parking

   screenshots, order summaries, charts and shipment receipts. The Motion to Tax Costs

   was separate from the instant Motion for Attorney’s Fees which also includes the same

   bill of costs and the same approximately 215 pages of supporting documents.

          The defendant filed a response in opposition and the plaintiffs filed a reply in

   support of the Motion to Tax Costs. See GeoVera’s Response to Plaintiffs Jose

   Rodriguez and Marcee K. Rodriguez’s Motion to Tax Costs (DE# 153 in Case No. 18-

   cv-23585-JJO; DE# 130 in Case 19-cv-21173-JJO, 4/7/20) (hereinafter “Response to

   Motion to Tax Costs”); Plaintiffs’ Reply to Geo[V]era’s Response to Plaintiffs Jose

   Rodriguez and Marcee K. Rodriguez’s Motion to Tax Costs (DE# 158 in Case No. 19-

   cv-21173; DE# 135 in Case No. 19-cv-21173-JJO, 4/14/20) (hereinafter “Reply in

   Support of Motion to Tax Costs”).

          After the Motion to Tax Costs was fully briefed, the Court issued a 23-page Order

   awarding the plaintiffs $9,175.97 in taxable costs under 28 U.S.C. § 1920. See Order

   (DE# 145 in Case No. 19-cv-21173-JJO; DE# 168 in Case No. 18-cv-23585-JJO,

   5/26/20).

          Given that the plaintiffs’ Motion to Tax Costs was separately filed, was fully

   briefed and the Court issued an Order awarding costs under section 1920, the Court is

   not convinced that the plaintiffs’ costs remain pending (or that they are part of the

   instant Motion for Attorney’s Fees). Nonetheless for the sake of completeness, the




                                               33
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 34 of 39




   Court will address the plaintiffs’ assertion in their Reply that they are now seeking costs

   under Fla. Stat. § 57.041. See Reply at 9-10.

          The Court notes that nowhere in the body of the Motion for Attorney’s Fees

   currently pending before the Court — Plaintiffs Jose Rodriguez’s and Marcee K.

   Rodriguez’s Verified Motion to Determine Amount of Attorneys’ Fees and Costs, for

   Lodestar Multiplier, and for Entitlement to Prejudgment Interest (DE# 161 in Case No.

   18-cv-23585-JJO; DE# 138 in Case No. 19-cv-21173-JJO, 5/13/20) — is there any

   specific discussion of a request for costs under section 57.041. There are scattered

   references to the plaintiffs’ entitlement to costs throughout the Motion for Attorney’s

   Fees. See Motion for Attorney’s Fees at 1-2, 4, 6, 9, 11. But the only reference to

   section 57.041 is in an introductory sentence on the first page which also includes a

   reference to section 1920. Motion for Attorney’s Fees at 1.

          In their Reply, the plaintiffs state that they are seeking $50,612.90 in costs under

   section 57.041 because the Court has already awarded the plaintiffs $9,175.97 in

   taxable costs pursuant to 28 U.S.C. § 1920. See Reply at 9; Order (DE# 168 in Case

   No. 18-cv-23585-JJO; DE# 145 in Case No. 19-cv-21173-JJO, 5/26/20). In other words,

   the plaintiffs took the $59,788.87 they originally sought for costs and subtracted the

   $9,175.97 awarded by the Court pursuant to 28 U.S.C. § 1920 to come up with the new

   costs amount of $50,612.90.

          In reaching this new costs calculation, the plaintiffs ignore the fact that they

   unequivocally withdrew $6,739.56 from their original costs. See Reply in Support of

   Motion to Tax Costs at 8-9 (withdrawing costs for mediation, PACER, travel, research,

   courier/shipping charges and parking). Having withdrawn these charges, the plaintiffs




                                                34
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 35 of 39




   cannot simply tack them back on again for the Court’s reconsideration in a reply to the

   fees motion.

          Prior to issuing its Order awarding costs to the plaintiffs, the Court painstakingly

   reviewed the plaintiffs’ Motion for Costs (including the approximately 215 pages in

   supporting documents), the Response to Motion to Tax Costs and the Reply in Support

   of Motion to Tax Costs. After careful consideration, the Court determined that a

   significant portion of the costs sought by the plaintiffs were not taxable under 28 U.S.C.

   § 1920 in a detailed 23-page Order. See Order (DE# 168 in Case No. 18-cv-23585-JJO;

   DE# 145 in Case No. 19-cv-21173-JJO, 5/26/20). The plaintiffs cannot simply undo all

   of the Court’s labor by asserting (after the issuance of the Court’s Order awarding costs

   and in the reply brief to the fees motion) 10 that they are actually seeking costs pursuant

   to section 57.041 of the Florida Statutes. Reply at 9.

          Nowhere in the body of the Motion for Attorney’s Fees that the Court is presently

   ruling on — Plaintiffs Jose Rodriguez’s and Marcee K. Rodriguez’s Verified Motion to

   Determine Amount of Attorneys’ Fees and Costs, for Lodestar Multiplier, and for

   Entitlement to Prejudgment Interest (DE# 161 in Case No. 18-cv-23585-JJO; DE# 138

   in Case No. 19-cv-21173-JJO, 5/13/20) — is there any specific discussion of a request

   for costs pursuant to section 57.041. A party cannot raise a new argument for the first




   10
      The only reference to section 57.041 in the instant Motion for Attorney’s Fees is the
   following statement: “Plaintiffs, JOSE RODRIGUEZ and MARCEE K. RODRIGUEZ, by
   and through undersigned counsel and pursuant to 28 U.S.C. § 1920, Fed. R. Civ. P.
   54(d), Local Rule 7.3, the Court’s Final Judgment, and sections 626.9373, 626.911,
   627.428, 57.041, Florida Statutes, and other applicable Florida law, respectfully request
   this Court for [sic] an award of attorneys’ fees in the amount of $1,337,264.42, and an
   award of costs in the amount of $59,788.87.” Motion at 1 (emphasis added). There is no
   other reference or discussion of section 57.041 in the instant Motion.


                                                35
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 36 of 39




   time in a reply brief. See Herring v. Secretary, Dep’t of Corrs., 397 F.3d 1338, 1342

   (11th Cir. 2005) (“As we repeatedly have admonished, arguments raised for the first

   time in a reply brief are not properly before a reviewing court.”) (internal quotations

   omitted); Willis v. DHL Global Customer Sols. (USA), Inc., No. 10-62464-CIV, 2011 WL

   4737909, at *3 (S.D. Fla. Oct. 07, 2011) (noting that “[j]udges in this district . . . have

   repeatedly rejected attempts by parties to raise new arguments in reply

   memoranda”).The plaintiffs are not entitled to a “do over” costs determination under

   section 57.041, simply because they are dissatisfied with the costs awarded under

   section 1920.

          The plaintiffs correctly note that “[t]he category of costs that are to be awarded

   per 57.041, Florida Statutes, encompasses a broader category of costs that are

   compensable . . . . .” Reply at 9. The problem for the plaintiffs, however, is that the basis

   for their Motion to Tax Costs was section 1920.

          The Motion to Tax Costs contains one lone reference to section 57.041:

          Plaintiffs JOSE RODRIGUEZ and MARCEE K. RODRIGUEZ (hereinafter
          “Plaintiffs”), by and through their undersigned counsel, and pursuant to
          this Court’s Final Judgment entered on February 26, 2020, Rule 54(d),
          Federal Rules of Civil Procedure, Local Rule 7.3 of the Southern District of
          Florida, and in accordance with Fla. Stat. §§ 626.9373, 626.911, 627.428,
          57.041 and other applicable Florida law, hereby moves this Court for an
          Order taxing costs against Defendant, GEOVERA SPECIALTY
          INSURANCE COMPANY, in the amount set forth below.

   Motion to Tax Costs at 1 (emphasis added). Notwithstanding this introductory

   statement, the Motion to Tax Costs contains no legal analysis of section 57.041.

          By contrast, the Motion to Tax Costs quotes the text of 28 U.S.C. § 1920 almost

   entirely. Motion to Tax Costs at 10. The plaintiffs specifically cite to section 1920 as the

   basis for their requests for costs incurred in relation to fees of the clerk, summonses



                                                 36
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 37 of 39




   and subpoenas, transcripts, photocopies, exemplifications, materials/supplies and

   PACER fees. Id. at 10-12. The plaintiffs also include cases which apply section 1920.

   Id. at 11.

          The plaintiffs’ reliance on section 1920 as the sole basis for their costs motion is

   even more evident in their Reply in Support of Motion to Tax Costs. In that document,

   the plaintiffs make eight references to section 1920 and cite approximately 16 cases

   discussing costs under section 1920. Reply in Support of Motion to Tax Costs at 3-8.

   The Reply in Support of Motion to Tax Costs also includes the following statement:

   “Defendant has not specified exactly what costs it is requesting be ‘denied’ therefore,

   the Plaintiffs request that any costs not specifically addressed by this Reply be

   awarded under 28 U.S.C. [§]1920 against the Defendant in these actions.” Id. at 9

   (emphasis added). There is no discussion of section 57.041 in the Reply in Support of

   Motion to Tax Costs.

          Given the plaintiffs’ heavy reliance on section 1920 and the lone reference to

   section 57.041 in an introductory paragraph, the lack of any legal analysis concerning

   section 57.041 and the extensive discussion by the plaintiffs of costs under section

   1920, it was reasonable for the Court to conclude that the plaintiffs were only seeking

   costs under section 1920. The Court analyzed the plaintiffs’ Motion to Tax Costs under

   section 1920 and awarded the plaintiffs $9,175.97 in taxable costs. See Order (DE# 168

   in Case No. 18-cv-23585-JJO; DE# 145 in Case No. 19-cv-21173-JJO, 5/26/20).

          The Court will award no additional costs to the plaintiffs.

   C.     Prejudgment Interest

          The plaintiffs also seek prejudgment interest beginning on March 19, 2020, the




                                                37
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 38 of 39




   date the defendant stipulated to the plaintiffs’ entitlement to fees and costs. Motion at 2.

   The defendant does not address the plaintiffs’ request for prejudgment interest other

   than stating it did not agree to the amount of prejudgment interest. See Response at 2

   (stating that “[e]ven though Plaintiffs’ Motion is titled ‘Unopposed,’ GeoVera had not

   agreed to individual line items for fees, the amount of fees and costs, hourly rate,

   whether a multiplier is applicable, the amount of pre-judgment interest, and other

   items included with Plaintiffs’ request for fees.”) (emphasis added).

          “Pre-judgment interest is recognized as merely another element of pecuniary

   damages such that when a verdict liquidates damages on a plaintiff's out-of-pocket

   pecuniary losses, plaintiff is entitled, as a matter of law, to pre-judgment interest at the

   statutory rate from the date of that loss.” Fid. & Guar. Ins. Underwriters, Inc. v.

   Federated Dep't Stores, Inc., 845 So. 2d 896, 903 (Fla. 3d DCA 2003). Because the

   defendant did not oppose the plaintiff’s entitlement to pre-judgment interest, but rather

   contested the amount, the plaintiffs’ request for pre-judgment interest will be

   GRANTED.

                                          CONCLUSION

          For the reasons stated herein, the Court will award the plaintiffs attorney’s fees in

   the amount of $458,889.85 ($164,591.71 for the work performed by Mr. Accetta’s law

   firm plus $204,558.75 for the work performed by Mr. Vazquez’ law firm plus $89,739.39

   for the work performed by Mr. Gomez’ law firm). Accordingly, it is

          ORDERED AND ADJUDGED that the Plaintiffs Jose Rodriguez’s and Marcee K.

   Rodriguez’s Verified Motion to Determine Amount of Attorneys’ Fees and Costs, for

   Lodestar Multiplier, and for Entitlement to Prejudgment Interest (DE# 161 in Case No.




                                                38
Case 1:18-cv-23585-JJO Document 178 Entered on FLSD Docket 11/19/2020 Page 39 of 39




   18-cv-23585-JJO; DE# 138 in Case No. 19-cv-21173-JJO, 5/13/20) is GRANTED in

   part and DENIED in part as follows:

          1.     The parties shall confer and attempt to agree on the amount of pre-

   judgment interest. Within one (1) week from the date of this Order, the parties shall file

   a joint notice of calculation of pre-judgment interest. If the defendant does not agree to

   the plaintiffs’ calculation of pre-judgment interest, the defendant shall state with

   specificity and with supporting authority its objection to the manner in which the pre-

   judgment interests was calculated in the joint notice.

          2.     Upon the filing of the joint notice of calculation of pre-judgment interest,

   the Court will enter a separate fees judgment in the amount of $458,889.85 plus pre-

   judgment interest.

          DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of

   November, 2020.

                                       _______________________________________
                                       JOHN J. O'SULLIVAN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                                39
